Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 1 of 6KS


                                                                                         Aug 25, 2021
                            UNITED STATES DISTRICT COURT
                            SO U TH ERN DISTR ICT O F FLO R IDA
                     21-20440-CR-KING/BECERRA
                          Case N o.
                                          18U.S.C.j1956(h)
                                          18U.S.C.j982(a)(1)


 UNITED STATES OF AM ERICA

 VS.

 R EN E R O DR IG U EZ,

                       D efendant.
                                         /

                                        IN FO R M A TIO N

        The A cting United States Attorney charges that:

                           Conspiracy to Com m itM oney L aundering
                                      (18U.S.C.j1956(h))
        From in orarolm d January 2019,and continuing through in orarotmdN ovember2019,in

 M inm i-D ade County,in the Southern D istrictofFlorida,and elsew here,the defendant,

                                      REN E R O D RIGU EZ ,

 did knowingly and voltmtadly combine,conspire,confederate,and agreewith others,lcnown and

 Ilnknown to the Ading United States Attorney, to conduct a financial transaction affecting

 interstate and foreign commerce,wllich financialtransaction involved the proceedsofspeciûed

 llnlaw fulactivity,know ing thatthe property involved in the financialtransaction represented the

 proceeds ofsom eform ofllnlawf'tzlactivity,and knowing thatsuch transaction wasdesigned,in

 wholeand in part,to concealand disguisethe nature,location,sotlrce,ownersllip,and controlof

 the proceeds of specified 'lnlaw f'ulactivity,in violation of Title 18,U nited States Code,Section

 1956(a)(1)(B)(i).
Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 2 of 6



        Itisfurtherallegedthatthespecified urllawfulactivity ishealth carefraud,in violation of

 Title 18,United StatesCode,Section 1347,
                                        .wirefraud,in violation ofTitle 18,United StatesCode,

 Section 1343,
             'and conspiracy to com mithealth carefraud,in violation ofTitle 18,United States

 Code,Section 1349.

        Al1in violation ofTitle18,UnitedStatesCode,Section 1956(h).
                                        FO RFEITU R E
                                    (18U.S.C.j982(a)(1))
               TheallegationsinthisInformation arehereby re-alleged and by thisreferencefully

 incorporated herein forthepurpose ofalleging forfeitareto theUnited Statesofcertâin property

 in which the defendant,RENE R ODRIGUEZ,hasan interest.

               Upon conviction oftheviolation ofTitle 18,United StatesCode,Section 1956,as

 alleged in thisTnform ation,the defendantshallforfeitto the United Statesany property,realor

 personal,involved in such offense,and any property traceable to such prôperty,ptlrsuantto Title

 18,UrlitedStatesCode,Section982(a)(1).
               The property subject to forfeittlre includes,but is not limited to, a sllm of
 approxim ately $13,709,204 in United Statescurrency,which representsthetotalnm olmtoffunds
 involvedintheviolation ofTitle18,United StatesCode,Section 1956,allegedin thisInformation

 andwhichmaybesoughtasaforfeituremoneyjudgment.
        4.     lfany oftheproperty subjectto forfeiture,asaresultofany actoromission ofa
 defendant:

                      cnnnotbelocatedupon the exèrciseofduediligence;

                      hasbeen transferred or sold to,ordeposited w ith,a third party;

                      hasbeenplacedbeyondthejurisdictionofthecourt;
               d.     hasbeen substantially dim inished in value;or
  Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 3 of 6



                         hasbeen comm ingled with otherproperty which cnnnotbedivided without

                         difficulty,

  the United Statesshallbe entitled to the forfeitureofsubstimtepropçrty undeztheprovisions of

   Title21,UnitedStatesCode,Section 8534.
                                        19.
         Al1ptzrsuanttoTitle18,UnitedStatesCode,Section982(a)(1),andtheproceduzessetfoz'
                                                                                       th
   in Title 21,United States Code,Section 853,asincorporated by Title 18sUnited States Code,

   Section982(b).




; AcIXAGXT TI oso'
                 rxz
                  vs
                   xstzAzwoltxsv
   so Tl-lsltx       Tltlc'r oF Ftaoltlo A


   JOSEPH S.BEEM STERB OER ,A CTIN G CHIEF
   CIU M FN A L D IV ISION ,FR AU D SECTION
   U .s.D EPAR TM EN T OF JUCTICE

   ALLAX M Eo m A .DEpu'rv CH IEF
   cltlMm xl-Dlvljlox.FRAUD sscr
                               rlox
   u.s.DEPARTMENT o? JusTlcs
                                   *'
                 z


   ALEX AN D E TH O PO G OZELSIG
   TRIA L A TTORN EY
   CRIM FNA L D IV ISION ,FM U D SECTION
   U .s.D EPA RTM EN T OF JUSTICE




                                                 3
    Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 4 of 6
                                           UM TED STATESDISTRICT Co tm '
                                           SO UTH ERN DISTRICT O FFLORIDA

  W TED STA TES OFW           W CA                     CASE N O.

                                                       C ERTIFICATE O F TRIA L ATTO RNEYY
   RENE RODRIGUEZ,                                     Superseding Caselnform ation:
                Defendant.                  /
    courtoivision:tSelectOne)                          Newdefendantts) I--IYes I--INo
    1-Z Miami I--IKeyWest F-IFTL                       Numberofnewdefendants
    I--IWPB F-IF'T' P                                  Totalnumberofcounts
        1.lhavecarefully consideredthe allegationsoftheindictm ent,thenum berofdefendants,thenum berofproh ble
          witnessesandthelegalcom plexitiesoftheIndictm ent/lrlformation attachedhereto.
        2.1am aware thattheinform ation suppliedonthisstatem entwillberelieduponbytheJudgesofthisCourtin
          settingtheircalendarsand scheduling crim inaltrialsunderthem andateoftheSpeedyTrialA ct,
          Title28 U.S.C.Section 3161.
        3.Interpreter:(YesorNo)Yes
          Listlanguageand/ordialect Spanish
        4.Ihiscase willtake 0 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
             (Checkonlyone)                           (Checkonlyone)
         I 0to5days              Nz                    Petty             (71
         11 6to10days            (71                   Minor             EEI
         III 11to20days          g7J                   Misdemeanor       EEI
         IV 21to60days           (q
                                  71                   Felony            Edq
         V 61daysandover         (71
        6.HasthiscmsepreviouslybeenfiledintllisDistrictCourt? (YesorNo) No
           lfyes:Judge                                 CaseNo.
           (At
             lachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:       .
           Drfendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doestlliscase originatefrom am atterpending in the CentralRegion oftheU .S.Attorney'sOffice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpending in theNorthern Region oftheU.S.Attorney'sOffice priorto
           August8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU .S.Attorney'sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                         .                           :
                                                                   ALEXA DE THO R PO G OZELSKI
                                                                   DOJ TrialAttorney
                                                                   CourtID No.     A5502549
*penaltySheetts)attachd                                                                               REV 3/19/21
Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 5 of 6




                         UNITED STATES DISTRICT COURT
                         SO U TH ER N D ISTRIC T O F FLO R ID A


                                   PENALTY SHEET

D efendant's N am e:               REN E R O D R IG UEZ

 Case N o:

 Cotm t#: 1

  Title 18.Urlited Statescode.Section 1956(h)

  Conspiracv to Com m itM onev Lalm derinR

 frM axPenalty: Twenty (20)vears'impdsonment
WR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
specialassessm ents,paroleterm s,or forfeituresthatm ay be applicable.
    Case 1:21-cr-20440-JLK Document 1 Entered on FLSD Docket 08/25/2021 Page 6 of 6



A0455(Rev.01/09)WaiverofanIndictment

                               U NITED STATES D ISTRICT C OURT
                                                     forthe
                                           Southern DistrictofFlorida

              United StatesofAmerica
                         M.                                  CaseN o.

                   Rene Rodriguez,
                       Depndant
                                       W AW ER OF AN G DICTM ENT

       1understand that1havebeen accused ofoneormoreoffensespunishableby im prisonm entformorethan one
year. 1wasadvised in open courtofmy rightsandthenatureoftheproposedchargesagainstme.
        Afterreceivingthisadvice, lw aivem y rightto prosecution by indictmentandconsenttoprosçcut'
                                                                                                  k
                                                                                                  lon by
inform ation.



Date:




                                                                         Tignatureofde#ndant'
                                                                                            sattorney


                                                                        Printednameifde#ndant'
                                                                                             sattorney


                                                                                Judge'
                                                                                     ssignature


                                                                           Judge'
                                                                                sprinted nameand title
